DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-11, 13-15, 17, 18, 20-25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoryaev et al., US Patent Application Publication Number 2021/0029507 (hereinafter Khoryaev).
Regarding claims 1, 9, 17, and 24, Khoryaev discloses a method of ranging between vehicles performed by a device in a vehicle [paragraph 0020, 0023], the method comprising: detecting one or more motion characteristics of the vehicle, the one or more motion characteristics comprising at least one of speed, velocity, acceleration, deceleration, turning, or combinations thereof [paragraphs 0031-0033]; adjusting at least one of timing of transmission, bandwidth, or combination thereof for a ranging signal to be broadcast based on the detected one or more motion characteristics, wherein the ranging signal comprises a positioning reference signal (PRS) [paragraphs 0080, 0098-0101]; and broadcasting the ranging signal with adjusted timing of transmission, bandwidth, or combination thereof [paragraph 0080].
Regarding claims 2, 10, 18, and 25, Khoryaev discloses wherein adjusting the at least one of the timing of transmission, bandwidth, or combination thereof comprises increasing a rate of transmissions of the ranging signal or increasing a number of resource blocks used in the ranging signal [paragraphs 0099-0100].
Regarding claims 3 and 11, Khoryaev discloses broadcasting one or more ranging signals with a predetermined timing of transmission and bandwidth prior to detecting the one or more motion characteristics of the vehicle [paragraph 0028].
Regarding claims 5, 13, 22, and 29, Khoryaev discloses wherein detecting the one or more motion characteristics of the vehicle comprises determining that at least one of speed, velocity, acceleration, deceleration, rate of turning, or combination thereof exceeds a predetermined threshold [paragraph 0031-0033].
Regarding claims 6, and 14, Khoryaev discloses wherein the predetermined threshold is based on at least one of geography, road conditions, and speed of the vehicle, or a combination thereof [paragraph 0031].
Regarding claims 7, 15, 23, and 30, Khoryaev discloses wherein adjusting the at least one of the timing of transmission, bandwidth, or combination thereof comprises increasing a rate of transmissions of the ranging signal or increasing a number of resource blocks used in the ranging signal, the method further comprising: determining that the at least one of speed, velocity, acceleration, deceleration, and rate of turning no longer exceeds the predetermined threshold; and decreasing the rate of transmissions of the ranging signal or decreasing the number of resource blocks used in the ranging signal [paragraphs 0086, 0089, 0092].
Regarding claims 20 and 27, Khoryaev discloses wherein determining the adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal comprises using a fixed adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal [paragraphs 0085-0092 wherein the fixed adjustment comprises us of maximum or minimum periodicity].
Regarding claims 21 and 28, Khoryaev discloses wherein determining the adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal comprises using a variable adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal based on a number of other vehicles from which PRS is broadcast [paragraphs 0095-0096].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US Patent Application Publication Number 2020/0196321 (hereinafter Zhang) in view of Khoryaev.
Regarding claims 1, 9, 17, and 24, Zhang discloses a method of ranging between vehicles performed by a device in a vehicle [paragraph 0091 wherein the method can be performed by the UE, BS or network entity], the method comprising: detecting one or more motion characteristics of the vehicle, the one or more motion characteristics comprising at least one of speed, velocity, acceleration, deceleration, and turning [paragraph 011]; adjusting at least one of timing of transmission, bandwidth, or combination thereof for a ranging signal [safety message reads on ranging signal] to be broadcast based on the detected one or more motion characteristics [paragraph 0013]; and broadcasting the ranging signal with adjusted timing of transmission, bandwidth, or combination thereof [paragraph 0006].  What Zhang does not specifically disclose is wherein the ranging signal comprises a positioning reference signal.  However, Khoryaev discloses this limitation [paragraphs 0020, 0023, 0080].  Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Zhang to include the teaching of Khoryaev.  The motivation for this medication, as suggested by Khoryaev, would have been to specifically utilize positioning reference signals to determine the distance between vehicles [paragraph 0023].
Regarding claims 2, 10, 18, and 25, Zhang discloses wherein adjusting the at least one of the timing of transmission, bandwidth, or combination thereof comprises increasing a rate of transmissions of the ranging signal or increasing a number of resource blocks used in the ranging signal [paragraph 0114].
Regarding claims 3 and 11, Zhang discloses broadcasting one or more ranging signals with a predetermined timing of transmission and bandwidth prior to detecting the one or more motion characteristics of the vehicle [paragraph 0085, wherein ranging signal (safety message) is sent at wake-up].
Regarding claims 4 and 12, Zhang discloses wherein the predetermined timing of transmission and bandwidth is based on a number of other vehicles from which references signals are broadcast, and wherein adjusting the at least one of the timing of transmission, bandwidth, or combination thereof is further based on the number of other vehicles [paragraph 0009 wherein the traffic environment inherently takes into account the number of vehicles].
Regarding claims 5, 13, 22, and 29, Zhang discloses wherein detecting the one or more motion characteristics of the vehicle comprises determining that at least one of speed, velocity, acceleration, deceleration, rate of turning, or combination thereof exceeds a predetermined threshold [paragraph 0222].
Regarding claims 6, and 14, Zhang discloses wherein the predetermined threshold is based on at least one of geography, road conditions, and speed of the vehicle, or a combination thereof [paragraph 0222].
Regarding claims 7, 15, 23, and 30, Zhang discloses wherein adjusting the at least one of the timing of transmission, bandwidth, or combination thereof comprises increasing a rate of transmissions of the ranging signal or increasing a number of resource blocks used in the ranging signal, the method further comprising: determining that the at least one of speed, velocity, acceleration, deceleration, and rate of turning no longer exceeds the predetermined threshold; and decreasing the rate of transmissions of the ranging signal or decreasing the number of resource blocks used in the ranging signal [paragraph 0114].
Regarding claims 8 and 16, Zhang discloses transmitting a request to a central entity to adjust the at least one of the timing of transmission, bandwidth, or combination thereof for the ranging signal in response to the detected one or more motion characteristics; receiving instructions from the central entity to adjust the at least one of the timing of transmission, bandwidth, or combination thereof for the ranging signal; wherein adjusting the at least one of the timing of transmission, bandwidth, or combination thereof for the ranging signal is in response to the instructions [paragraphs 0084, 0091, 0103].
Regarding claims 19 and 26, Zhang discloses performing a Listen-Before-Transmission protocol and assigning a transmission slot to the device in the vehicle to broadcast the ranging signals [paragraphs 0077, 0083-0084 where a listen before transmission protocol is inherent].
Regarding claims 20 and 27, Zhang discloses wherein determining the adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal comprises using a fixed adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal [paragraphs 0090-0092, 0168-0169].
Regarding claims 21 and 28, Zhang discloses wherein determining the adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal comprises using a variable adjustment to the at least one of timing of transmission, bandwidth, or combination thereof for the ranging signal based on a number of other vehicles from which PRS is broadcast [paragraphs 0090-0092, 0168-0169].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further Applicant argues that the Zhang’s safety message is not a ranging signal.  However, the Examiner broadly interprets the safety message as a ranging signal because the reference discloses it may contain various data including position or location information, elevation, etc. [paragraph 0006].  The Examiner has applied the Khoryaev reference to teach the use of a ranging signal comprising a PRS.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Shreevastav et al., US Patent Application Publication Number 2021/0297216, disclose a method for dynamic configuration of reference signal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
August 25, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644